Citation Nr: 0008881	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-45 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1988 to May 
1989.

The current appeal arose from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to an 
evaluation in excess of 10 percent for bilateral pes planus.

In March 1997 the RO granted entitlement to an increased 
evaluation of 30 percent for bilateral pes planus.

In June 1999 the RO denied entitlement to increased 
evaluations for bilateral pes planus, chondromalacia of both 
knees, and a TDIU.

In July 1999 the RO denied entitlement to service connection 
for bilateral over-bare formation, bilateral contracture of 
the gastrocnemius, and arthritic ridges of the dorsal 
talonavicular joint, bilateral, as secondary to service-
connected bilateral pes planus; and denied entitlement to 
service connection for muscle atrophy, hypoplastic quads as 
secondary to service-connected bilateral knee chondromalacia.

The Board notes that on rating action in July 1999, the RO 
denied as not well grounded the veteran's claim of 
entitlement to service connection for bilateral contracture 
of the gastrocnemius soleus muscles as secondary to the 
service-connected pes planus.  However, the February 1997 VA 
examination report shows the examiner diagnosed bilateral 
contracture of gastrocnemius soleus muscles as secondary to 
the service-connected pes planus.  Correspondence dated in 
March 2000 and submitted by the veteran shows his private 
physician has opined that tightness of the gastroc-soleus 
muscles is secondary to pes planus.  

It appears the veteran is attempting to reopen the claim of 
entitlement to service connection for contracture of the 
gastroc soleus muscles as secondary to the service-connected 
pes planus.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board's review of the evidentiary record discloses that 
the veteran was last examined by VA to determine the nature 
and extent of severity of his service-connected disabilities 
at issue in October 1997.  The examinations conducted at that 
time did not adequately evaluate the current state of the 
disabilities at issue.  The Court has held that where the 
evidence does not adequately evaluate the current state of 
the disorders, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  

The Court has further held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

As the diagnostic codes which may be utilized to evaluate the 
veteran's service-connected bilateral pes planus and 
bilateral knee chondromalacia involve range of motion, 
consideration of increased evaluations based on functional 
loss due to pain with flare-ups with limitation of motion is 
proper.  Also, a contemporary, competent medical opinion as 
to the veteran's ability to work in view of the nature and 
extent of severity of his service-connected disabilities is 
not of record.

Additional evidence associated with the claims file consists 
of correspondence from the appellant's private physician 
showing that the veteran may have additional disability 
secondary to those disabilities for which service connection 
has been granted.  While previous opinions have been 
expressed by a VA physician as to what is or is not secondary 
to service-connected disabilities, and the RO has adjudicated 
previous claims in this regard, contemporary opinion is 
warranted in view of the additional private evidence 
associated with the claims file.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board will not decide the issues prepared and 
certified for appellate review pending a remand of the case 
to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of his bilateral pes planus 
and bilateral knee chondromalacia.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA treatment 
reports.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his bilateral pes 
planus and bilateral knee chondromalacia.  
Any further indicated studies should be 
conducted.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected bilateral pes planus and 
bilateral knee chondromalacia in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions for each of the 
service-connected disabilities:

(a) Does the service-connected 
disability involve only the joint 
structure, or does it also involve 
the muscles and nerves?

(b) Does the service-connected 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disability, or 
the presence or absence of any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated 
from impairment caused by the 
service-connected disability.  


If the functional impairment created 
by the nonservice-connected problem 
cannot be dissociated, the examiner 
should so indicate.

The examiner should provide an opinion as 
to whether there is any causal 
relationship between any nonservice-
connected disorders found on examination 
and the service-connected bilateral pes 
planus and bilateral knee chondromalacia.  
The examiner must address whether any of 
the service-connected disabilities 
aggravate any of the nonservice-connected 
disorders of the feet and/or knees found 
on examination.  The examiner must also 
opine as to the impact of the veteran's 
service-connected disabilities on his 
ability to obtain and retain 
substantially gainful employment.  The 
examiner must express an opinion as to 
whether the service-connected disorders 
have rendered the veteran unemployable 
for VA compensation purposes.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for bilateral pes 
planus and bilateral knee chondromalacia 
with documentation of the consideration 
of the applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (1999), and 
a TDIU.

If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, the RO should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 7 -


